Case 2:20-cv-00018-SJF-SIL Document 19 Filed 10/08/20 Page 1 of 2 PageID #: 95


                     CIVIL CAUSE FOR STATUS CONFERENCE


BEFORE: JUDGE FEUERSTEIN                                                           FILED
                                                                                   CLERK
                                                                       4:11 pm, Oct 08, 2020
DATE: October 8, 2020          TIME: 30 MINUTES                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF NEW YORK
                                                                            LONG ISLAND OFFICE
CASE NUMBER:           2:20-cv-00018-SJF-SIL

CASE TITLE:            Pflug et al v. The County Of Suffolk

PLTFFS ATTY:           Steve Moser
                        X present                not present


                          present                not present


DEFTS ATTY:            Hope Senzer Gabor
                       X present                 not present




COURT REPORTER:

COURTROOM DEPUTY: BRYAN MORABITO


X      CASE CALLED.

       ARGUMENT HEARD / CONT'D TO                                  .

OTHER: Plaintiff’s counsel is directed to get medical release authorizations and medical records that

he currently has from his clients to the County by 10/22/2020. County to conduct depositions

of plaintiffs by 12/10/2020. A further telephone conference is scheduled on

2/2/2021 at 10:30am.        At the designated time, the parties shall call
Case 2:20-cv-00018-SJF-SIL Document 19 Filed 10/08/20 Page 2 of 2 PageID #: 96
Chambers' teleconferencing number, (877) 336-1280 , and follow the

automated instructions; the access code is: 7215690 .
